Citation Nr: 1730511	
Decision Date: 08/01/17    Archive Date: 08/11/17

DOCKET NO.  13-27 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right hip disability. 

2.  Entitlement to an evaluation in excess of 10 percent for service-connected residuals of the left shoulder injury prior to November 7, 2007.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Sara Schinnerer, Counsel 




INTRODUCTION

The Veteran had active service in the United States Air Force from April 1983 to July 2006.  

This appeal comes before the Board of Veterans' Appeals (Board) on appeal from September 2007 and October 2012 and rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

The record before the Board consists solely of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System (VBMS). 

The issue of entitlement to a right hip disability is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In April 2008, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he desired to withdraw his appeal for entitlement to an evaluation in excess of 10 percent for service-connected residuals of the left shoulder prior to November 7, 2007.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal for entitlement an evaluation in excess of 10 percent for service-connected residuals of the left shoulder prior to November 7, 2007 have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (b), (c) (2016).




REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In an April 2008 written submission, the Veteran informed VA of his desire to withdraw his appeal for entitlement to an evaluation in excess of 10 percent for service-connected residuals of the left shoulder prior to November 7, 2007.  As a result, there remains no allegation of error of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it must be dismissed.


ORDER

The appeal with respect to the issue of entitlement to an evaluation in excess of 10 percent for service-connected residuals of the left shoulder prior to November 7, 2007 is dismissed. 


REMAND

The Veteran contends that his current right hip disorders, namely bursitis and strain are related to active service.  In this regard, throughout the record and most recently in a November 2011 statement, he asserted that he experienced continuous right hip pain and discomfort since September 2005 to the present.  

Service treatment records demonstrate the Veteran sought treatment several times in September 2005 for right hip pain.  At the time, the Veteran reported that he experienced pain for the past five months; however, he denied any injury to his hip.  The assessment was right hip pain of unclear etiology with possible IT ban syndrome.  Subsequent treatment records dated in October 2005 demonstrate the Veteran underwent physical therapy for right hip pain; x-rays of the hip were normal.  

Post-service treatment records include private records dated in June 2011 through November 2011.  The Veteran reported a long history of right hip pain; the assessment was right hip bursitis.  The Veteran's private physician, E.G., DO, gave the Veteran several injections into the right bursa during the aforementioned period of time.  In a November 2012 statement, E.G. noted the Veteran's chronic right hip pain and indicated that it was "highly likely" due to service.  The Board finds this opinion inadequate for purposes of adjudicating the appeal; E.G. did not specify a diagnosis or provide a rationale for the opinion offered.  Further, there is no indication that E.G. reviewed the evidence of record.    

The Veteran underwent VA examinations in June 2012 and August 2013.  During the June 2012 examination, the examiner diagnosed right hip bursitis.  The examiner concluded that the bursitis was "less likely" than not related to service.  In providing the opinion, the examiner in significant part, noted that the Veteran's current x-ray was unremarkable, and indicated that he expected to see more significant changes on imaging if a chronic right hip condition existed since 2005.  The August 2013 VA examiner diagnosed right hip bursitis and right hip strain.  The examiner provided a negative opinion for the current bursitis, and noted that while the Veteran was treated for right hip pain during service in September 2005, he did not receive any additional treatment until June 2011.  

The Board finds the June 2012 and August 2013 VA examiners' opinions inadequate for purposes of adjudicating the appeal.  The June 2012 VA examiner failed to provide an etiology with respect to the Veteran's current right hip bursitis.  Similarly, the August 2013 VA examiner also failed to offer an etiology and opinion regarding the Veteran's current right hip strain.  Further, the aforementioned examiners did not address the Veteran's statements of ongoing right hip pain since his documented in-service treatment.  The Veteran's post-service treatment records are silent for any complaints, treatment, or diagnoses of a right hip problem prior to 2011; however, VA cannot reject lay evidence simply because it is not accompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Jandreau v. Nicholson, 492 F.3d 1371 (Fed. Cir. 2007).   

Accordingly, a medical opinion addressing the etiology of the Veteran's current right hip bursitis and right hip strain diagnosed during appeal period is necessary to make a determination in this case.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007)

As this claim is being remanded, updated VA outpatient treatment records should also be obtained.  38 C.F.R. § 3.159. 

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The AOJ should undertake appropriate
development to obtain any outstanding records pertinent to the Veteran's claim.  If any requested records are unavailable, or the search for such records otherwise yields negative results, that fact should clearly be documented in the record and the Veteran so notified in accordance with 38 C.F.R. § 3.159(e).

2.  Once the record is developed to the extent possible, all pertinent evidence of record must be made available to and reviewed by an appropriate VA physician who has not provided a prior opinion in this case. 

Following the review of the record, the physician should state a medical opinion with respect to each right hip disorder present during the period of the claim as to whether it is at least as likely as not (i.e., at least 50 percent probable) that the disorder originated during service or is otherwise etiologically related to the Veteran's active service.  
For purposes of the opinions, the physician should assume that the Veteran is credible. 

The supporting rationale for all opinions expressed must be provided.  If the physician is unable to provide any required opinion, he or she should explain why the required opinion cannot be provided.  If the physician cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the physician should identify the additional information that is needed.  

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion(s).

3.  The AOJ should also undertake any additional development deemed necessary.

4.  Then, the AOJ should readjudicate the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided with a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran and his representative need take no action until otherwise notified, but they may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).
This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G. A. Wasik
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


